The opinion of the court was delivered, by
Thompson, C. J.
The referee having found on competent testimony that the timber from which the money in dispute was derived was the property of the plaintiff below, the law was clear that after notice of this fact to the bank, and indemnity, if it paid it over to the depositor, it would be at its own risk. As the property itself was a trust for the benefit of its owner, so necessarily became the fund, and it could be followed through any number of transmutations by the owner while ever it could be -identified. The bank would, of course, be entirely justified in paying to a depositor money standing to his credit, if not notified that it belonged to another, and with notice not to pay it on his check. But where such notice is given, the bank will pay to the depositor at its own risk: Farmers’ & Mechanics’ Bank v. King, 7 P. F. Smith 202. This cáse fully sustains the rulings of the referee on the law of this case.
Judgment affirmed..